department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date release number release date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated july 20xx is revoked the revocation of your exempt status was made for the following reason s you are not described in sec_501 of the code because you are not organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 and sec_1 c -1 c you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 and sec_1_501_c_3_-1 your corporation status has been dissolved by the state of requested by the internal_revenue_service for the purpose of inquiring into your exempt status as required by sec_1_6033-2 and sec_1_6001-1 due to fraud you also failed to provide the information contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter maria hooke director eo examinations publication enclosure sincerely department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations certified mail - return receipt requested dear date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_8 a department of the treasury - intcn1 al revenue service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx whether revenue code effective january 20xx for having been dissolved as ordered by the court of should be revoked under sec_501 of the internal for being a fraudulent organization facts organization is recognized as a sec_501 tax-exempt_organization received the its ruling in july 20xx recognizing its tax-exempt status under sec_50i c and stating that it is not a private_foundation as defined by sec_509 november 20xx with the state of articles of incorporation filed states in part -_ chapter et of the this corporation is being formed exclusively for the purpose for which a corporation may be formed under the non-profit corporation law of the state of revised code and not for pecuniary profit or financial gain and more specifically this corporation is organized for the purpose of helping convicted felons and their family continue on the rehabilitation path by becoming productive prosperous individuals once they are reintroduced into the main stream of society encourages and aides in the betterment assist felons and family members to pursue meaningful goals moral standards and conditions of ones mind career as well as housing offers counseling in every possible area including emotionally addiction impulsive and compulsive behavior abuse primary focus is reconstructing moral development that will intern promote a positive effect on the communities which are affected by deprived socially economic circumstances these are the people of the communities which display or show an outward appearance of being restricted for lack of chances based upon denial of opportunities due to past felon convictions or any type of addiction which has caused a downfall of the mind as viewed by life’s society continued on next page form 886-a rev department of the treasury - internal_revenue_service page - department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx on september 20xx judge of the court of ordered see attached in part that defendant isa fraudulent organization and is therefore dissolved - defendants and are permanently enjoined from holding any position as an officer trustee or employee of any nonprofit corporation or association in the state of defendants and are permanently enjoined from soliciting in the state of for charitable purposes aconstructive trust is imposed over all assets and all interests in property held by or previously held by defendant that were commingled or otherwise accumulated or and and are to disgorge all assets and all interests in property held under the constructive trust to the attorney_general for distribution to other charitable organizations law defendants and of defendants acquired with charitable proceeds sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section b organizational_test - jn general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -1 construction of terms the law of the state in which an organization is created shall be controlling in construing the terms of its articles however any organization which contends that such terms have under state law a different meaning from their generally accepted meaning must establish such special meaning by clear_and_convincing reference to relevant court decisions opinions of the state attorney-general or other evidence of applicable state law sec_1 c -i a of the income_tax regulations regulations provides that in order to be exempt as an organization described under sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt has been dissolved fails the organizational_test since its incorporation with the state of by court order due to fraud therefore your organization fails the organizational_test as described in regulation sec_1 c -i b government's position itis unknown if operation since the court order of 20xx 20xx for having been dissolved as ordered by the court of taxpayer's position form 886-a rev conclusion should be revoked under sec_501 of the internal_revenue_code effective january agrees with the revocation but they did advise that they have not been in department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer depart nent of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx for being a fraudulent organization fails the organizational_test as described in regulation sec_1 c -l b department of the treasury - internal_revenue_service form 886-a rev page -4-
